Citation Nr: 1009133	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  06-07 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 40 percent for 
spondylolysis with grade I spondylolisthesis, L5-S1.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to February 
1980, and from December 1989 to August 1998.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  This case was previously before the 
Board in May 2008 and was remanded for further development.  
It now returns to the Board for further appellate review.


FINDING OF FACT

For the entire appeal period, the service-connected 
spondylolysis with grade I spondylolisthesis, L5-S1, is not 
shown to have been manifested by unfavorable ankylosis of the 
thoracolumbar spine or unfavorable ankylosis of the entire 
spine, or intervertebral disc syndrome manifested by 
incapacitating episodes, or separately ratable neurological 
deficits.   


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for the 
Veteran's service-connected spondylolysis with grade I 
spondylolisthesis, L5-S1, not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5239, General Rating Formula for 
Diseases and Injuries of the Spine; Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.  

By way of letters dated in July 2004, May 2005, and March 
2009, the Veteran was furnished notice of the type of 
evidence needed in order to substantiate his increased rating 
claim, including notice that an effective date will be 
assigned if the claim is allowed in accordance with 
Dingess/Hartman, supra.  The Veteran was also generally 
informed that he should send to VA evidence in his possession 
that pertains to the claim and advised of the basic law and 
regulations governing the claim.  Such letters also advised 
him of his and VA's respective responsibilities in obtaining 
the evidence and information necessary to substantiate his 
increased rating claim. 

In the present case, VA provided full VCAA notice after the 
initial decision in this case.  While the notice provided was 
not completely given prior to the initial AOJ decision, the 
notice was provided by the AOJ prior to the readjudication of 
the Veteran's claim in the December 2009 Supplemental 
Statement of the Case, and prior to the transfer and 
certification of the case to the Board.  The Board also finds 
that the content of the notice fully complied with the 
requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), and observes that the 
Veteran and his representative have had time to consider the 
content of the notice and respond with any additional 
evidence or information relevant to the claim. Based on the 
above, the Board concludes that any defect in the timing of 
the VCAA notice is harmless error.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006); Mayfield v. Nicholson, 
444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  In particular, 
the information and evidence associated with the claims file 
consists of the Veteran's service records, post-service 
treatment records and reports, VA examinations, and written 
statements submitted by the Veteran and his spouse in support 
of the claim.  The Board also notes that the Veteran has been 
afforded VA examinations in August 2004, December 2006, and 
August 2009 (with an addendum in November 2009 indicating 
that the examiner reviewed the claims file).  Neither the 
Veteran nor his representative have argued that such 
examinations are inadequate for rating purposes.

Furthermore, as indicated in the Introduction, this case was 
remanded by the Board in May 2008 for further development.  
The Board finds that the AOJ substantially complied with the 
remand orders and no further action is necessary in this 
regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998), where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 
F.3d 1377 (2002).  Specifically, the Board observes that, 
while the August 2009 VA examiner was to provide the range of 
motion in degrees of the lumbar spine through all planes, 
such was not noted.  However, the Board finds no prejudice to 
the Veteran in proceeding with an adjudication of his claim 
as the only way he may attain a rating in excess of 40 
percent based on limitation of motion under the relevant 
rating criteria is if he has unfavorable ankylosis of the 
thoracolumbar or entire spine.  In this regard, the Board 
notes that the August 2009 VA examiner reported that there 
was no ankylosis of the thoracolumbar spine.  Therefore, the 
Board finds that there is no prejudice to the Veteran in 
proceeding with a decision at this time and that there has 
been substantial compliance with the May 2008 remand orders.  
Id. 

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the Veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  

II. Analysis

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  The Veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

Where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibits symptoms that would warrant different 
evaluations during the course of the appeal, the assignment 
of staged ratings is appropriate.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  As such, the Board has considered the 
propriety of assigning staged ratings for the Veteran's back 
disability.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a Veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The Veteran's back disability is currently evaluated as 40 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5239.  The Veteran contends that his back disability is 
worse than the currently assigned evaluation and, therefore, 
he is entitled to an initial rating in excess of 40 percent 
for such disability. 

The Veteran's back disability has been evaluated under 
Diagnostic Code 5239 relevant to spondylolisthesis or 
segmental instability.  Additionally, the objective medical 
evidence, to include MRIs, reveals disc involvement.  
Specifically, at the August 2009 VA examination, it was 
observed that the Veteran had mild to moderate central canal 
stenosis at L3-4 that was related to his service-connected 
spondylolisthesis.  As such, the Board has also considered 
the Veteran's claim under diagnostic criteria pertinent to 
intervertebral disc syndrome.  In this regard, the Board 
notes that the relevant criteria provides that intervertebral 
disc syndrome can be evaluated (preoperatively or 
postoperatively) either under the General Rating Formula for 
Disease and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.    

Under the General Rating Formula, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, unfavorable ankylosis of the entire spine 
warrants a 100 percent rating.  Unfavorable ankylosis of the 
entire thoracolumbar spine warrants a 50 percent rating.  
Forward flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.  

Note (1):  Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Intervertebral disc syndrome can also be rated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Such provides that a 10 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least one week but less than 2 weeks 
during the last 12 months.  A 20 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.  A 40 percent rating is warranted for incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent rating 
is warranted for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  

Note (1):  For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

Note (2):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula For Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  

Under the General Rating Formula, the Board finds that the 
Veteran is not entitled to a rating in excess of 40 percent.  
In this regard, the evidence of record fails to demonstrate 
unfavorable ankylosis of the thoracolumbar or entire spine, 
even in contemplation of pain on motion or additional 
functional limitations.  See DeLuca, supra.  Specifically, 
the evidence of record, to include VA treatment records and 
examinations, show that the Veteran has motion, albeit 
severely limited, of the thoracolumbar spine.  In this 
regard, at his August 2004 VA examination, the Veteran was 
noted to have forward flexion of 40 degrees and 10 degrees 
extension.  Lateral flexion was 20 degrees, and rotation was 
20 degrees.  The examiner indicated that the Veteran put 
forth a rather poor effort and that his range of motion was 
limited mostly due to pain.  Additionally, at his December 
2006 VA examination, it was noted that there was no ankylosis 
of the cervical or thoracolumbar spine.  Range of motion was 
indicated to be 40 degrees flexion (with pain at 20 degrees), 
20 degrees extension (with pain at 10 degrees), right lateral 
flexion of 30 degrees (with pain at 25 degrees), left lateral 
flexion of 25 degrees (with pain at 25 degrees), right 
lateral rotation of 45 degrees (with pain at 40 degrees), and 
left lateral rotation of 40 degrees (with pain at 40 
degrees).  There was no additional loss of motion on 
repetitive use.  Therefore, in the absence of unfavorable 
ankylosis of the thoracolumbar or entire spine, the Veteran 
is not entitled to a rating in excess of 40 percent under the 
General Rating Formula for his back disability. 

Additionally, the Board notes that, under Note (1) of the 
General Rating Formula, any associated objective neurological 
abnormalities should be rated separately under an appropriate 
diagnostic code.  Therefore, the Board has considered whether 
such results in any associated objective neurological 
abnormalities that warrant separate ratings.  

In this regard, the Board notes that the Veteran has had 
complaints of radiating pain in both lower extremities.  
However, such symptomatology is contemplated by the General 
Rating Formula and does not warrant separate ratings.  The 
Veteran has also been noted to have decreased sensation of 
the lower extremities, but has not been diagnosed with a 
separate lower extremity neurologic disability that has been 
related to his service-connected back disability.  
Additionally, electrodiagnostic testing has been negative for 
radiculopathy. 

Specifically, the August 2004 examiner indicated that the 
Veteran reported complaints of some radicular pain down both 
his right and left legs.  His muscle strength was 5/5 and the 
Veteran had normal sensation in his lower extremities.  He 
had 3+ reflexes in both patellas and 2+ in both Achilles with 
no clonus.  The Veteran also had negative bilateral straight 
leg raise. 

A January 2006 VA electrodiagnostic evaluation for 
radiculopathy found no electrical evidence of right femoral 
neuropathy or right L2-L4 radiculopathy.  It was indicated to 
be a normal study.  Additionally, an April 2006 treatment 
record reflects complaints of radiating pain to the right 
knee.  He also reported pain radiating on the left side, but 
he attributed much of that to his recent left total hip 
replacement.  There was no bowel or bladder dysfunction or 
weakness.  It was noted that the testing for right L2-L4 
radiculopathy was normal and the lumbar spine 
extension/flexion films had not demonstrated any significant 
anterolistehesis which would explain the Veteran's 
symptomatology.  On examination, the Veteran had 5/5 strength 
of the bilateral lower extremities.  On the left, reflexes 
were present 2+ and, on the right, reflects at the patellar 
were brisk and 2+ at the Achilles.  Low back pain was the 
only assessment.  It was noted that referral back to the 
neurosurgery clinic was only warranted if there were new 
symptoms such as muscle weakness, radicular pain below the 
knee, or loss of sphincter control. 

The December 2006 examiner indicated that the Veteran did not 
have a history of urinary or fecal incontinence, obstipation, 
erectile dysfunction, leg or foot weakness, falls, 
unsteadiness, visual dysfunction or dizziness.  The Veteran 
was indicated to have a history of numbness, parasthesias, 
fatigue, decreased motion, stiffness, weakness, spasms, and 
pain.  The Veteran's low back pain was indicated to radiate 
to his right leg.  Motor examination indicated strength of 
5/5 throughout the lower extremities.  The lower extremity 
sensory examination showed 0/2 for vibration, 1/2 for pain 
(pin prick) and light touch, and 2/2 for position sense.  
Decreased sensation was indicated to be located in the entire 
lower left leg and foot, and the right anterolateral thigh 
and all of the lower right leg and foot.  Reflex examination 
was 2+ throughout and Babinski test was normal. 

Finally, the August 2009 examiner indicated that the 
Veteran's back disability had no radiation, and that the 
Veteran had no difficulty in bladder and bowel control.  
Motor examination indicated strength of 5/5 throughout the 
lower extremities.  Muscle tone was indicated to be normal. 
The lower extremities showed 1/2 for vibration, pain (pin 
prick), light touch, and position sense.  Decreased sensation 
was indicated to be on both thighs anteriorly and posteriorly 
limited a few inches below the knee not in myotomal 
distribution.  There was also decreased vibration in both 
feet and ankles.  Reflex examination was 2+ throughout and 
Babinski test was normal.  There was no atrophy or weakness 
of any of the lower extremity muscles and there was no 
bladder or bowel impairment. The examiner noted that the 2006 
EMG study failed to reveal any radiculopathy or nerve root 
compression.  

Therefore, while the Veteran has complained of neurological 
symptoms in his bilateral lower extremities, including 
radiculopathy and decreased sensation, the Board finds that 
the objective medical evidence of record fails to demonstrate 
that the Veteran's back disability results in any associated 
objective neurological abnormalities that warrant separate 
ratings.  

The Board has also considered whether the Veteran is entitled 
to a higher rating under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  In this regard, there is no evidence of 
incapacitating episodes as defined by the rating criteria.  
Moreover, August 2009 examiner specifically found that there 
were no incapacitating episodes of disc syndrome in the 
lumbar spine.  As such, when considering the Veteran's back 
disability under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, he is not entitled 
to a rating in excess of 40 percent.

The Board has considered whether staged ratings under Hart, 
supra, are appropriate for the Veteran's service-connected 
back disability; however, the Board finds that his 
symptomatology has been stable throughout the appeal period.  
Therefore, assigning staged ratings for such disability is 
not warranted. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a claim for a total rating based on individual 
unemployability (TDIU) is part of an increased rating claim 
when such claim is expressly raised by the Veteran or 
reasonably raised by the record.  The Court further held that 
when evidence of unemployability is submitted at the same 
time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, the Board finds 
that a claim for a TDIU was not expressly raised by the 
Veteran or reasonably raised by the record.  In this regard, 
the Board observes that the Veteran and his wife have 
submitted statements indicating that his back disability has 
interfered with his employment.  However, the record reflects 
that the Veteran is not unemployed due solely to his back 
disability.  In this regard, the Board observes that, at a 
September 2006 VA mental disorders examination, the examiner 
noted that the Veteran was working full-time as a clerk.  It 
was also reported that the Veteran worked for two years as a 
security guard and then had to quit to undergo hip 
replacement surgery in May 2005.  The December 2006 VA 
examiner also noted that the Veteran worked part-time as a 
clerk and had given notice at his current employment.  
Additionally, the December 2006 VA examiner observed that the 
Veteran had worked only intermittently for the past several 
years.  In this regard, the Board notes that the Veteran was 
discharged from the military in 1998.  At the Veteran's 
August 2009 VA examination, it was noted that the Veteran had 
retired in 1998 due to left hip arthritis, which the Board 
observes is not a service-connected disability.  Moreover, 
insofar as the Veteran's back disability interferes with his 
employability, the Board finds that such is contemplated by 
his assigned evaluation under the rating schedule.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Therefore, while the Veteran has claimed interference with 
his employability due to his service-connected back 
disability, the Board finds that such does not render him 
unemployable.  Consequently, as the Board has determined that 
a claim for TDIU has not been raised by the Veteran or the 
evidence of record, a higher rating for the Veteran's 
disability may only be awarded on an extra-schedular basis. 

An extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are 
applied.  Specifically, the Court stated that the 
determination of whether a claimant is entitled to an extra-
schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be 
determined whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  In 
this regard, the Court indicated that there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as "marked interference with 
employment" and "frequent periods of hospitalization."  
Third, when an analysis of the first two steps reveals that 
the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected back 
disability with the established criteria found in the rating 
schedule.  The Board finds that the Veteran's back 
symptomatology is fully addressed by the rating criteria 
under which such disability is rated.  There are no 
additional symptoms of his back disability that are not 
addressed by the rating schedule.  Therefore, the Board finds 
that the rating criteria reasonably describes the Veteran's 
disability level and symptomatology for his service-connected 
disability.  As such, the Board finds that the rating 
schedule is adequate to evaluate the Veteran's disability 
picture.  Moreover, to the extent that the Veteran's back 
disability may interfere with his employability, such 
interference is addressed by the schedular rating criteria.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the 
Board finds that there are no attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization.  Consequently, the Board 
concludes that referral of this case for consideration of an 
extra-schedular rating is not warranted.  Id.; Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).  

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the Veteran's claim for a rating in 
excess of 40 percent for back disability.  Therefore, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal and his increased rating claim must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

A rating in excess of 40 percent for spondylolysis with grade 
I spondylolisthesis, L5-S1, is denied.



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


